MEMORANDUM ***
We affirm the district court’s granting of summary judgment to the defendants.
Valentino has not provided “substantial” and “specific” evidence that shows that SCI’s reason for her termination was pretextual.1 Valentino refused to work the required hours and was therefore terminated. Both males and females were subject to the same directive. The only similarly situated man who was not required to work at the time Valentino refused was thought by management to be leaving and dying of cancer, so relieving him of the work did not imply a motive of sex discrimination in not relieving Valentino.
The district court did not abuse its discretion in excluding the disputed items of Valentino’s evidence.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Godwin v. Hunt Wesson, Inc., 150 F.3d 1217, 1222 (9th Cir. 1998).